internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-152868-02 date december legend x state d1 d2 y d3 a b d4 d5 dear this responds to a letter dated date together with related documents submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted discloses that x is a corporation organized under the laws of the state on d1 x elected to be treated as a subchapter_s_corporation effective plr-152868-02 d1 on d2 x obtained a commercially reasonable loan from y a lender actively and regularly engaged in the business of lending money and providing mezzanine financing to various types of business the loan was to mature on d3 in consideration of the loan x issued a stock purchase warrant to y the warrant allowed y to acquire up to a of x’s fully diluted common_stock at dollar_figureb per share the warrant was exercisable at any time up to and including d4 the warrant also contained a put feature that enabled y to sell the warrant to x in the 30-day period prior to d4 for cash based upon the fair_market_value of the shares of common_stock issuable to y upon its exercising the warrant prior to d3 x repaid the loan in full thereafter x and y twice agreed to extend the time period for y to exercise the warrant eventually on d5 x and y reached an agreement on the fair_market_value of the warrant y executed the put feature of the warrant and x paid y in full with cash x requests a ruling that the extensions of time on the warrant subsequent to the discharge of the underlying loan did not constitute issuance of a second class of stock which terminated its s election law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation sec_1_1361-1 provides the general_rule that instruments obligations or arrangements are not treated as a second class of stock for purposes of this paragraph l unless they are described in paragraphs l ii or iii of this section sec_1_1361-1 provides pertinently that a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under paragraph b of this section to a person who is not an eligible plr-152868-02 shareholder under paragraph b of this section or materially modified for purposes of this paragraph l iii if an option is issued in connection with a loan and the time period in which the option can be exercised is extended in connection with and consistent with a modification of the terms of the loan the extension of the time period in which the option may be exercised is not considered a material modification sec_1_1361-1 provides exceptions to the general_rule contained in sec_1_1361-1 in particular it provides that a call option is not treated as a second class of stock for purposes of this paragraph l if it is issued to a person that is actively and regularly engaged in the business of lending and issued in connection with a commercially reasonable loan to the corporation sec_1_1361-1 conclusions based solely on the facts submitted and the representations made we conclude that x did not issue a second class of stock within the meaning of sec_1361 by agreeing to the extensions of time on the warrant and therefore x’s subchapter_s_election was not terminated except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative s david r haglund sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
